Citation Nr: 0322761	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  95-38 117	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
rating decision of May 9, 1968, which reduced the veteran's 
grant of special monthly compensation from entitlement to a 
rate based on loss of use of both feet to entitlement to a 
rate based on loss of use of one foot.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran had active service from May 1966 to February 
1968.

This appeal arose from an October 1994 rating decision which 
concluded that there was no CUE in a rating decision of May 
9, 1968, which reduced the veteran's grant of special monthly 
compensation from entitlement to a rate under 38 U.S.C. 
§ 314(l) (recodified as 38 U.S.C. § 1114(l) (hereinafter, 
(l) rate) based on loss of use of both feet, to entitlement 
to a rate under 38 U.S.C. § 314(k) (recodified as 38 U.S.C. 
§ 1114(k) (hereinafter, (k) rate) based on loss of use of one 
foot.  See 38 U.S.C.A. § 1114(k), (l) (West 2002).

On March 21, 1997, the Board of Veterans' Appeals (Board) 
issued a decision finding that there was no CUE in the rating 
decision of May 9, 1968.  The veteran appealed the Board's 
1997 decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, the Court).  By order dated 
April 22, 1998, the Court vacated the Board's decision and 
remanded the matter to the Board for further adjudication.  
Copies of the Court's order and the joint motion for remand 
were included in the veteran's claims file.

On August 15, 2001, the Board issued another decision finding 
that there was no CUE in the rating decision of May 9, 1968.  
The veteran appealed that decision to the Court, and, by 
order dated October 22, 2002, the Court vacated the Board's 
decision and remanded the matter to the Board for further 
adjudication.  Copies of the Court's order and the joint 
motion for remand were included in the veteran's claims file.


FINDINGS OF FACT

1.  The grant to the veteran of special monthly compensation 
at an (l) rate based on loss of use of both feet in a March 
1968 rating decision was reduced to special monthly 
compensation at a (k) rate based on loss of use of one foot 
in a May 9, 1968, rating decision.

2.  The evidence then of record presented a tenable basis for 
the reduction, in the May 9, 1968, rating decision, to 
special monthly compensation at a (k) rate based on loss of 
use of one foot.

3.  The veteran was properly notified of the May 9, 1968, 
rating decision, including his appellate rights.


CONCLUSION OF LAW

The May 9, 1968, rating decision of the originating agency 
was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5107, 5112(b)(6), 7105 (West 2002); 38 C.F.R. § 3.105(e) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000.

During the lengthy course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted in November 2000.  
The VCAA emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
The VCAA is not applicable to requests, such as the one in 
this case, for revision of a final decision based on CUE.  
Simmons v Principi, 17 Vet. App. 104, 109 (2003); Parker v. 
Principi, 15 Vet. App. 407, 417 (2002); see Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 
at para. 7 (July 6, 2001) (VA does not have "a duty to 
develop" in a CUE case because "there is nothing further 
that could be developed"); see also Livesay, 14 Vet. App. 
324, 326 (2001) (Ivers, J., concurring) (noting that, during 
oral argument in Holiday v. Principi, 14 Vet. App. 280 
(2001), counsel for VA made ill-advised concessions with 
respect to the broad applicability of the VCAA).  

Background.

The veteran filed a claim for VA compensation in December 
1967.  At the same time, he submitted a form waiving retired 
pay in favor of VA compensation.

On February 20, 1968, pursuant to a request by the RO for the 
veteran's hospital records, clinical records dated from 
October 1967 and several reports of examination were 
received.  These VA hospital records showed that the veteran 
had been involved in an automobile accident in October 1967 
with resultant paralysis of the arms, legs and trunk.  
Following treatment, which included surgery, the veteran 
reported that in November 1967 he was allowed to stand in the 
parallel bars by supporting himself with his hands.  On 
neurologic examination in December 1967, there were spasms of 
variable degrees, worse in the right lower extremity.  There 
was weak abduction and adduction of the right hip and good 
abduction and adduction of the left hip.  There was good 
extension and flexion at the right knee and very good 
extension and flexion at the left knee.  There was slight 
extension and flexion at the right ankle and fairly good 
extension and flexion at the left ankle.  There was movement 
of all toes on the left and fair movement, mainly of the big 
toe, on the right.  All movements were interfered with by 
spasms, and motor power was better performed on the left than 
on the right.  Station and gait were not tested.  The 
diagnostic impression included compression of the spinal 
cord, level C6, physiologically incomplete with 
quadriparesis.

An application for acquiring specially adapted housing was 
received from the veteran on March 4, 1968.  In a rating 
action dated March 21, 1968, the veteran was granted service 
connection for fracture dislocation of the fifth and sixth 
cervical vertebrae with secondary quadriparesis, status post 
surgical fusion, fifth and sixth cervical vertebrae, rated 
100 percent disabling.  He was also granted special monthly 
compensation at an (l) rate based on loss of use of both 
feet.  He was notified by the VA in a letter dated March 26, 
1968, that he was entitled to compensation at a rate of $400 
monthly, commencing February 12, 1968.  He was advised that 
his waiver of retired pay was being forwarded to the service 
department and that, after notice was received by the VA of 
the waiver of his retirement pay, an award would be made to 
him.

On March 26, 1968, the RO requested from the Director, VA 
Hospital, a Certificate of Medical Feasibility (VA Form 10- 
4555b).  On March 27, 1968, the RO requested from the VA 
Hospital, several documents, including the veteran's hospital 
summary.

On April 22, 1968, the RO received a summary of the veteran's 
period of hospitalization from December 6, 1967, through 
April 4, 1968, as well as a completed Certificate of Medical 
Feasibility.  It was indicated in the Certificate of Medical 
Feasibility that, on examination, apparently on April 21, 
1968, there were spasms of variable degrees, worse in the 
right lower extremity, that right hip abduction and adduction 
was weak and left hip abduction and adduction was good, that 
right knee extension and flexion was good and left knee 
extension and flexion was very good, and that right ankle 
extension and flexion was slight and left ankle extension and 
flexion was fairly good.  It was again found that there was 
movement of all toes on the left and fair movement, mainly of 
the big toe, on the right.  All motions of the right 
extremity were interfered with by spasms, and motor power was 
better performed on the left than on the right.  As for 
station and gait, it was found that the veteran was able to 
stand and to walk with the aid of a cane.  The diagnostic 
impression included compression of the spinal cord, level C6, 
physiologically incomplete with quadriparesis.  It was 
recommended that the veteran would benefit by a single level 
house with ramps and that doors should be wide enough to 
permit free passage of a wheelchair.

The summary of the veteran's period of hospitalization showed 
that he was admitted in December 1967 after incurring 
quadriparesis following an automobile accident in October 
1967.  The veteran progressed to the point of being able to 
be up and around the ward, walking quite well with aid of a 
cane only.
Based upon the medical information, including findings that 
the veteran had good left hip adduction and abduction, very 
good left knee flexion and extension, good left ankle flexion 
and extension and movement of all toes of the left foot, the 
RO concluded in the rating decision of May 9, 1968, that the 
veteran was still totally disabled with the loss of use of 
one foot.  The grant of special monthly compensation was 
reduced from an (l) rate based on loss of use of both feet to 
a (k) rate based on loss of use of the right foot, with 
payments reduced to $347, effective April 21, 1968.  In a 
letter dated May 15, 1968, the veteran was notified of the 
reduction as well as of his right to appeal.  He was also 
advised his claim for specially adapted housing had been 
denied and that a reply had not been received from the 
service department waiving his retirement pay.

A notice of disagreement was received from the veteran in May 
1968.  A statement of the case which included the issue of 
the veteran's entitlement to special monthly compensation for 
loss of use of both lower extremities was issued in July 
1968.  A substantive appeal was received from the veteran in 
September 1968.  A letter from the veteran requesting that 
his appeal be withdrawn was received in October 1968.  He 
noted that he understood that he could reopen his claim 
whenever new evidence was introduced.

The VA, in a letter dated May 20, 1968, requested information 
from the service department, the United States Coast Guard, 
as to the status of the veteran's request for waiver of his 
retirement pay.  Notice of the waiver of the veteran's 
retirement pay was received by the VA on June 17, 1968.  
Later the same month, action was taken to initiate the 
payment of VA compensation to the veteran with payments at a 
rate of 100 percent disabled for a service-connected 
disability and special monthly compensation at an (l) rate, 
effective February 12, 1968, with payments reduced to a rate 
of 100 percent disabled for a service-connected disability 
and special monthly compensation at a (k) rate, effective 
April 21, 1968.

In a statement received by the RO in September 1994, the 
veteran noted that special monthly compensation "was 
originally rated at "L" and subsequently reduced to K."  
He inquired, "Is VAR 1105E for application?"  The RO 
interpreted this as an issue concerning the propriety of the 
effective date of a previous level of special monthly 
compensation assigned from April 21, 1968, and adjudicated it 
in a October 1994 rating decision.  The RO noted that the 
rating decision of May 9, 1968, which assigned a lower level 
of special monthly compensation than the rate granted by the 
previous rating decision was based on new medical evidence 
received prior to the initial award of compensation and was 
not clearly and unmistakably erroneous in not applying the 
provisions of 38 C.F.R. § 3.105(e) because no compensation 
payments were being made at the time of the rating decision 
pending receipt of the required disability retired pay waiver 
from the military.  The RO also noted that the provisions of 
38 C.F.R. § 3.105(e) requiring advance notification of a 
reduction or termination of compensation benefits do not 
apply where no compensation payments are being made at the 
time of the reduction or termination.

The veteran filed a timely notice of disagreement with the 
October 1994 rating decision, stating that the fact that he 
was not in actual receipt of compensation payments should not 
constitute grounds for VA not to have applied due process 
provisions.  He argued that the fact that he was receiving 
military retired pay placed him in the same class as a 
veteran in receipt of compensation.  The RO issued a 
statement of the case in July 1995.  In his substantive 
appeal, the veteran reiterated his contention that the 
reduction in his special monthly compensation from the (l) 
rate to the (k) rate necessitated due process even though he 
was not in receipt of VA compensation due to receipt of 
retired pay.  In a November 1995, VA Form 646, Statement of 
Accredited Representative in Appealed Case, the veteran's 
representative contended that the fact that the veteran was 
in receipt of retired pay and had submitted a waiver of 
retired pay in favor of VA compensation placed him in a class 
similar to those already receiving compensation and thus 
entitled him to the same protection.

In an Informal Brief, dated in February 1997, the veteran's 
representative stated the issue in the case as "Whether the 
rating decision dated May 9, 1968, contained [CUE] in 
reducing the veteran's compensation without application of 
38 U.S.C. § 3012(b)(6); 38 C.F.R. § 3.105(e)."  February 
1997 Informal Brief at unnumbered second page.  The 
representative contended in pertinent part,
By rating action of March 21, 1968 the 
veteran was awarded service connection 
for quadriparesis rated at 100 percent 
disabling, with additional special 
monthly compensation under 38 U.S.C. 
§ 314 subsection (l) on account of loss 
of use of both lower extremities, 
effective February 12, 1968.  This would 
indicate that the veteran was 100 percent 
disabled due to his lower extremity loss 
of use standing alone.

Id.  The representative then noted that "[r]ating was 
deferred as to the upper extremities and bowel and bladder 
impairment."  Id. at unnumbered second and third pages.  

In addition, the representative also noted that the RO, in 
the May 1968 rating decision, reduced the veteran's award 
under subsection (k) on account of loss of use of one foot, 
"based on a change in physical condition."  Id. at 
unnumbered third page (emphasis in original).  The 
representative stated that this was "not a 'proposed' 
reduction, but an actual reduction in the veteran's award" 
and again noted that this reduction was accomplished without 
application of 38 U.S.C. § 3012(b)(6); 38 C.F.R. § 3.105(e).  
Id.  He argued that the RO's "determination that section 
3.105(e) was not applicable because compensation benefits 
were not 'being paid at the time of the reduction' was wholly 
outside the criteria provided by the regulations [and] is 
error as a matter of law."  Id. at unnumbered fourth page.  
The representative contended that sections 3012(b)(6) of the 
statute and 3.105(e) of the regulations "contain no language 
that require that payment must be made before their 
application can be invoked."  Id.  In closing, the 
representative reiterated that the veteran's rate of special 
monthly compensation under subsection (l) must be restored 
effective the date of reduction in April 1968 and that the RO 
"must also determine whether the veteran was entitled to an 
even higher rate of disability from that date based on 
evidence reflecting bilateral upper extremity disability, as 
well as residual bowel and bladder difficulties.  Id. at 
unnumbered fifth page.

The Board issued a decision in March 1997 which was vacated 
by a Court order granting a joint motion for remand by the 
parties.  In the April 1998 joint motion, the parties stated 
in general that the Board did not address many arguments 
before it and then repeated the arguments advanced by the 
veteran's representative in the Informal Brief, dated in 
February 1997.  Joint Motion at 3-5.  In addition, the 
parties raised for the first time the "potential 
applicability" or relevance of section 3104 of the statute 
to the legal question in the case regarding whether the 
provisions of 38 C.F.R. § 3.105(e) requiring advance 
notification of a reduction or termination of compensation 
benefits apply where no compensation payments are being made 
at the time of the reduction or termination.  Id. at 5.  With 
regard to section 3104, the parties stated in pertinent part,

This statute provided as follows:  
"Except to the extent that retirement 
pay is waived under other provisions of 
law, not more than one award 
of . . . compensation, . . . granted 
after July 14, 1943, shall be made 
concurrently based on his own 
service . . . ."38 U.S.C. § 3104(a) 
(1964) (currently recodified as 38 U.S.C. 
§ 5304.  A remand is warranted so that 
the [Board] can be given the opportunity 
to consider, in the first instance, 
whether § 3104, which existed at the time 
of the 1968 rating decision , has any 
effect on the ultimate disposition of 
[the veteran's] appeal.

. . . 

A reading of § 3104(a) suggests, however, 
that [the veteran's] receipt of 
retirement pay from the service 
department may make him a "payee" for 
VA compensation purposes.  If this is a 
correct reading of the statute, then, 
[the veteran] would have been entitled to 
60 days notice before the reduction of 
his [special monthly compensation] rating 
could have been lawfully accomplished by 
the agency.

Id. at 5-6.  The parties then stated that a remand 
was required to have the Board consider the 
applicability of section 3104 and "in order to 
give [the veteran] and his representative the 
opportunity to argue . . . that the statute does 
apply . . . ."  Id. at 7.

Upon remand, the Board wrote to the veteran in June 1998, 
with a copy to his representative, giving him an opportunity 
to submit additional argument.  In July 1998, the veteran's 
representative submitted a brief statement requesting 
compliance with the joint motion for remand.  July 1998 
Informal Brief at 1.

In October 1998, the Board requested an opinion from the 
General Counsel of VA on the argument presented by the 
parties in the joint motion that the veteran's receipt of 
retirement pay made him a payee for VA purposes and that this 
would have required a sixty day notice before the May 1968 
reduction in benefits was made.  In February 1999, the Board 
sent the veteran a letter notifying him that the Board had 
requested an opinion from the General Counsel and providing 
him with a copy of the opinion request.  Subsequently, the 
veteran's representative wrote to the Board, objecting to the 
Board's request for a General Counsel opinion, arguing that 
it was prohibited from seeking an opinion by the Joint Motion 
for Remand.  The Board replied to the objections in the 
representative's letters and informed him that it intended to 
continue with the request for a General Counsel opinion.

In March 1999, the Court denied the appellant's petition for 
extraordinary relief in the nature of mandamus seeking an 
order from the Court to prohibit the Board from obtaining a 
legal opinion from the VA General Counsel.  The Court noted 
that the joint motion did not prohibit the Board from seeking 
such an opinion which VA regulations authorized the Board to 
obtain on legal questions involved in the consideration of 
the appeal.  The Court also noted, "If the opinion obtained 
from General Counsel results in a denial of the petitioner's 
claim by the BVA, the petitioner is free to file an appeal 
with this Court, where opinions of the VA General Counsel are 
not binding."  Court Order at 1-2.

In February 2001, the General Counsel issued VAOPGCPREC 7-
2001.  In response to the question, "Whether a recipient of 
military retired or retirement pay whom VA has determined is 
entitled to compensation under title 38, United States Code, 
and who has submitted a waiver of entitlement to that pay is 
a payee for purposes of 38 U.S.C. § 3012(b)(6) (1964) 
(currently 38 U.S.C. § 5112(b)(6))", the General Counsel 
held,

A.  A "payee" for purposes of 38 U.S.C. § 3012(b)(6) (1964) 
(currently 38 U.S.C. § 5112(b)(6)) is a person who is in 
continuous receipt of VA compensation, dependency and 
indemnity compensation, or pension.  The effective date of an 
award of VA compensation to a recipient of military pay or 
retirement pay who has submitted a waiver of entitlement to 
that pay is the date upon which the service department 
reduces such pay.

B.  Section 3012(b)(6) of title 38, United States Code (1964) 
(currently 38 U.S.C. § 5112(b)(6)), does not apply where 
there is no reduction in the amount of compensation being 
paid to a claimant.  Therefore, if a veteran's evaluation is 
reduced by VA while the veteran is receiving military retired 
or retirement pay during the period in which a service 
department is processing a waiver of such pay, section 
3012(b)(6) is not applicable because, at the time of the 
reduction, the reduction decision does not result in the 
veteran getting any less retired or retirement pay than the 
veteran had been receiving before the decision was made.

In March 2001, the Board provided the veteran a copy of the 
General Counsel opinion and afforded him an opportunity to 
respond.  In an Informal Brief, dated in May 2001, the 
veteran argued that there was CUE in the May 9, 1968, rating 
decision; that the 1968 reduction did not achieve finality; 
and that the reduction in special monthly compensation was 
not warranted.  May 2001 Informal Brief at 1.

In August 2001, the Board issued a decision which was vacated 
by a Court order granting a joint motion for remand by the 
parties.  In the September 2002 joint motion, the parties 
stated in general that the Board did not comply with the 
April 1998 remand order and that the Board did not provide an 
adequate statement of reasons or bases for its decision.  The 
Joint Motion provided no specific information about which, of 
the many arguments made by appellant, had been inadequately 
addressed.  In a brief, dated in April 2002, the veteran made 
more specific arguments as to why remand was required.  He 
contended that it was improper for the Board to obtain a 
General Counsel opinion in this case and that VA had not 
reviewed the veteran's case under appropriate law.  

Upon remand, the Board wrote to the veteran in February 2003, 
with a copy to his representative, giving him an opportunity 
to submit additional argument.  In May 2003, the veteran's 
representative submitted argument that (A) the Board should 
provide the reasons and bases as specified in the Court's 
remand; (B) the Board should respond to the arguments 
advanced in the appellant's brief before the Court; (C) the 
record is incomplete; (D) the Board should find that 
reduction was not warranted; and (E) the Board should restore 
the veteran's award of special monthly compensation for loss 
of use of both feet.  May 2003 Informal Brief at 1.

Analysis.

The veteran seeks reversal or revision of the May 1968 rating 
decision which reduced the amount of special monthly 
compensation awarded by the March 1968 rating decision.  He 
has stated that,  "Although [the veteran] has raised due 
process issues, the agency has repeatedly characterized his 
claim as one of CUE."  See April 2002 Brief at 6.  VA 
interpreted the veteran's claim for revision or reversal of 
the May 1968 rating decision as one alleging CUE in that 
decision because the veteran was notified of the May 1968 
rating decision, including his appellate rights, and he 
perfected an appeal which he withdrew in October 1968; 
therefore, the rating decision is final and binding in the 
absence of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105.  
Thus, CUE is the means by which a veteran may obtain reversal 
or revision of a final decision which he did not appeal 
during the appeal period.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.305(a); see Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 
1994) (a CUE claim is a collateral attack on a final RO 
decision).  Moreover, the veteran himself has characterized 
the issue on appeal as one alleging CUE in the May 1968 
rating decision and has made arguments pertaining to CUE.  
See Informal Briefs, dated February 1997 and May 2001.  
Accordingly, the Board will continue to review the veteran's 
request for reversal or revision as one based on CUE although 
it will also address the arguments he has made in the 
alternative as noted in the next paragraph.

In the alternative, the veteran has alleged that the May 1968 
rating decision "did not achieve finality", i.e., that it 
is not a final decision, citing a decision of the United 
States Court of Appeals for the Federal Circuit in Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  He has also contended 
that his appeal of the rating decision was not withdrawn in 
1968 and remains pending.  

Most of the other arguments advanced in this case, including 
those alleging that the veteran was denied due process by the 
May 1968 rating board, have been raised as underlying or 
"sub-arguments" for the propositions that the May 1968 
rating decision should be reversed based on CUE or that it is 
not final or still on appeal.  To the extent that any 
arguments do not appear to fit within or underlie the two 
main propositions, the Board will address them separately 
below.

CUE In The May 1968 Rating Decision.

Where CUE is found in a prior rating decision, the prior 
decision will be reversed or revised, and, for the purposes 
of authorizing benefits, the rating or other adjudicative 
decision which reverses or revises the prior decision on the 
grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  CUE is a very specific and 
rare kind of error; it is the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  To find CUE, the correct facts, as they were 
known at the time, must not have been before the adjudicator 
(a simple disagreement as to how the facts were weighed or 
evaluated will not suffice) or the law in effect at that time 
must have been incorrectly applied.  The error must be 
undebatable and of a sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made, 
and the determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 
(1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).

In this case, the veteran seeks reversal or revision of the 
May 1968 rating decision, which reduced the veteran's grant 
of special monthly compensation from entitlement to the 
(l) rate, based on loss of use of both feet, to entitlement 
to the (k) rate, based on loss of use of one foot, alleging 
that the decision was clearly and unmistakably erroneous.  He 
has alleged both that the correct facts, as they were known 
at the time, were not before the adjudicator, and that the 
law in effect at the time was incorrectly applied.

With regard to the allegation that the correct facts, as they 
were known at the time, were not before the adjudicator, the 
veteran, in a May 2001 Informal Brief, cited Dinsay v. Brown, 
9 Vet. App. 79 (1996), for the proposition that, "if 
relevant evidence as to a procedural defect or other 
error . . . was actually or constructively (see Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam order)) 
present within the VA system, although not before the 
adjudicator, at the time of the RO decision, that evidence 
could possibly serve as the basis for a new CUE 
claim . . . that 'the correct facts, as they were known at  
the time, were not before the adjudicator'."  Dinsay, 9 Vet. 
App. at 88, citing Russell, 3 Vet. App. at 313; see May 2001 
Informal Brief at 14-15.  The veteran claimed that the May 
1968 rating decision was clearly and unmistakably erroneous 
as to its factual determinations because the RO relied on 
summaries of the veteran's period of hospitalization at a VA 
facility from December 1967 to April 1968 rather than 
obtaining complete clinical records.

The Board notes that statement in Dinsay was dictum because 
the claim of CUE in that case was dismissed, the Court 
concluding that there was a lack of jurisdiction with respect 
to the claim.  Moreover, in Lynch v. Gober, 11 Vet. App. 22, 
29 (1997), the Court held, "because our decision today 
establishes unequivocally that there is no 
constructive-notice doctrine outside of Bell and that Damrel 
[v. Brown, 6 Vet. App. 242 (1994)] rules out the retroactive 
application of the Bell doctrine, the Dinsay dictum no longer 
has any viability as to constructive notice."  The Court 
noted that "Damrel . . . decided that the Bell 
constructive-notice doctrine is not retroactive to VA 
adjudications occurring before Bell was handed down."  
Lynch, 11 Vet. App. at 27.  Thus, the Board concludes that 
the May 1968 rating decision was not clearly and unmistakably 
erroneous based on this allegation that the correct facts 
were not before the adjudicator.

In addition, the veteran alleged in the May 2001 Informal 
Brief that the medical evidence that was before the 
adjudicators in May 1968 was "insufficient to warrant a 
reduction."  See May 2001 Informal Brief at 19.  He argued 
that the record was insufficient to substantiate that the 
veteran "achieved sustained improvement to the degree 
necessary to establish the fact that he regained the 
functional use of his feet."  Id.  The veteran made a 
similar argument earlier in his Informal Brief, contending 
that there was CUE in the May 1968 rating decision because 
the RO failed to cite and consider the effects of 38 C.F.R. 
§ 3.344(a) requiring a showing of sustained improvement 
before a reduction is made, although the representative did 
acknowledge that, under 38 C.F.R. § 3.344(c), the provisions 
of 38 C.F.R. § 3.344(a) apply to ratings which have continued 
for long periods at the same level (5 years or more) and do 
not apply to disabilities which have not become stabilized 
and are likely to improve.

The Board notes that, because the (l) rate was effective from 
February 1968, it had only been in effect a few months at the 
time of the May 1968 rating decision and therefore it would 
not have been error for the RO not to have considered the 
provisions of section 3.344(a).  Compare Lehman v. Derwinski, 
1 Vet. App. 339, 342 (1991) (holding that five-year period is 
merely a guideline, not a mandate, and, where rating was so 
close to having been in effect for five years, paragraphs (a) 
and (b) should have been applied), with Smith v. Brown, 5 
Vet. App. 335, 339 (1993) (noting that Lehman presented 
"particularly compelling facts" and holding that the facts 
in Smith -- where the rating had been in effect for four 
years, ten months, and 22 days, -- did not compel an 
extension of the 5-year guideline to warrant application of 
paragraphs (a) and (b) of section 3.344).  Because not having 
applied section 3.344(a) would not have been error at all in 
May 1968, it cannot be CUE now.  Cf. Fugo, 6 Vet. App. at 45 
(noting that "simply to label garden-variety types of error 
as CUE" is not sufficient to raise viable CUE claim).

With regard to the veteran's general argument that the 
medical evidence that was before the adjudicators in May 1968 
was "insufficient to warrant a reduction," the Board notes 
that the evidence showed that when the veteran was examined 
in December 1967 there was good abduction and adduction of 
the left hip, very good extension and flexion at the left 
knee, fairly good extension and flexion at the left ankle and 
movement of all toes on the left.  While it was noted that 
all movements were interfered with by spasms when he was 
examined shortly before his April 1968 discharge, motion of 
the left lower extremity was the same, and it was reported 
that only motion of the right extremity was interfered with 
by spasms.  Moreover, station and gait were not tested in 
December 1967, but shortly before the veteran's discharge it 
was found that he was able to stand and to walk with the aid 
of a cane, and in the summary report, it was specifically 
found that the veteran had progressed to the point of being 
able to be up and around the ward, walking quite well with 
aid of only a cane.  

Thus, while the veteran argues that the evidence was 
contradictory and insufficient to warrant a reduction, the 
findings made on the examination shortly before he was 
discharged were certainly adequate for the rating board to 
apply the appropriate criteria, and it was within the 
judgment of the rating board to determine whether, in fact, 
special monthly compensation for loss of use of the left 
lower extremity should be continued.  The veteran may 
disagree with the conclusions reached by the rating board.  
Nevertheless, there is nothing in the record suggesting that 
the determination made in May 1968 which reduced the 
veteran's grant of special monthly compensation from 
entitlement to a rate based on loss of use of both feet to 
entitlement to a rate based on loss of use of one foot was 
clearly and unmistakably erroneous.  The appellant cannot 
merely disagree with the way the facts were weighed or 
evaluated in order to establish CUE.  See Daniels v. Gober, 
10 Vet. App. 474, 479 (1997).

With regard to contentions that the law in effect at the time 
of the May 1968 rating decision was incorrectly applied, the 
veteran has argued that a number of relevant regulations, 
such as section 3.344(a) noted above, were not discussed by 
the RO in the rating decision.  However, "[t]here is a 
presumption of regularity under which it is presumed that 
government officials 'have properly discharged their official 
duties'."  United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15 (1926).  Concerning this, the Board notes that 
it is not generally a fruitful exercise to speculate on 
whether a particular RO decision issued prior to February 1, 
1990, applied relevant regulations based on whether the RO 
specifically discussed the regulations in the rating decision 
because, before February 1, 1990, when 38 U.S.C. § 5104(b) 
was added to the law to require ROs to specify the evidence 
considered and the reasons for the disposition, rating 
decisions routinely lacked such specificity.  See Crippen v. 
Brown, 9 Vet. App. 412, 420 (1996).  Moreover, the absence of 
a specific reference to, or failure to cite, a controlling 
regulation in a rating decision does not mean it was not 
considered.  VAOPGCPREC 6-92 at para. 6 (Mar. 6, 1992).  
Failure to discuss regulations does not constitute CUE as 
there is nothing to suggest that, had there been a written 
discussion of such regulations, a different result would have 
ensued.  Crippen, 9 Vet. App. at 421.

The veteran's primary argument that the law in effect at that 
time of the May 1968 rating decision was incorrectly applied 
is that the reduction was an actual reduction, not a proposed 
reduction, and was done without advising the veteran, as 
required by 38 U.S.C. § 3012(b)(6) (1968) (recodified as 38 
U.S.C. § 5112(b)(6)) and VA Regulation 1105(e) (codified as 
38 C.F.R. § 3.105(e) (1968)), of his right to a sixty-day 
period to submit additional evidence and argument questioning 
the change.  The assertion that 38 C.F.R. § 3.105(e) should 
have been applied in making the reduction because the 
veteran's submission of a waiver of retired pay in favor of 
VA compensation placed him in a class similar to those 
already receiving VA compensation is without legal merit.

The law cited in support of this argument, which was in 
effect at the time of the May 9, 1968, rating decision, 38 
U.S.C. § 3012(b)(6), stated, in pertinent part, that the 
effective date of a reduction in compensation "by reason 
of . . . change in physical condition shall be the last day 
of the month following sixty days from the date of notice to 
the payee . . .of the reduction."  (Emphasis added).  The 
corresponding regulation, 38 C.F.R. § 3.105(e), stated, in 
pertinent part, 

Where the reduction in evaluation of a 
service-connected disability  . . . is 
considered warranted and the lower 
evaluation would result in a reduction or 
discontinuance of compensation payments 
currently being made, rating action will 
be taken.  The reduction will be made 
effective the last day of the month in 
which a 60-day period from date of notice 
to the payee expires.  The veteran will 
be notified of the action taken and 
furnished detailed reasons therefor, and 
will be given 60 days for the 
presentation of additional evidence."  
(Emphasis added).  

The Board disagrees with the position taken by the veteran.  
While the VA had concluded in March 1968 that the veteran 
would be entitled to the payment of VA compensation benefits, 
effective February 12, 1968, the veteran could not attain the 
status as a payee of VA compensation until processing of his 
waiver of retired pay was completed by the service department 
and the VA was so notified.  It was not until June 1968, when 
action was initiated to send the veteran his VA compensation 
that compensation payments were currently being made and any 
reduction would have necessitated the application of 38 
C.F.R. § 3.105(e).  The May 9, 1968, rating decision in 
question occurred before the veteran became a payee and 
therefore the provisions of 38 C.F.R. § 3.105(e) were 
appropriately not considered.

As noted above, the Court vacated the Board's 1997 decision, 
and in the joint motion for remand, the parties stated that 
the Board should also consider the "potential 
applicability" of 38 U.S.C. § 3104 (1964) (recodified as 38 
U.S.C. § 5304).  This statute states, in pertinent part, that 
"[e]xcept to the extent that retirement pay is waived under 
other provisions of law, not more then one award of pension, 
compensation, emergency officers', regular, or reserve 
retirement pay granted after July 13, 1943, shall be made 
concurrently to any person based on his own service."

In the April 1998 joint motion, the parties stated that a 
reading of the statute "suggests" that the veteran's 
receipt of retirement pay "may make him a 'payee' for VA 
compensation purposes."  April 1998 Joint Motion at 6.  
However, the parties advanced no further argument or analysis 
as to why this statute suggests that the veteran is a 
"payee".  Rather, the parties asked the Board to analyze 
the statute in this regard on remand.  Although the parties 
stated that a remand was called for in order to give the 
veteran the opportunity to argue that the statute does apply, 
no further argument was forthcoming on remand.  In the July 
1998 Informal Brief, the veteran's representative merely 
stated that the Board should remand the case to the RO so 
that the argument about section 3104 could be made there.  
See July 1998 Informal Brief.

Because the parties asked the Board to analyze the statute on 
remand, the Board referred the matter to the VA General 
Counsel in October 1998 for an opinion addressing the 
question of "[w]hat effect, if any, did 38 U.S.C. § 3104 
(1968) have on the May 1968 rating decision."  Noting that 
it was a well-established rule of statutory construction that 
the meaning and effect of statutes are to be determined with 
reference to other provisions in the statutory scheme, the 
General Counsel concluded that section 3104 must be construed 
in conjunction with other provisions of title 38, including 
sections 3105 and 3012(b)(6), and the General Counsel 
proceeded to conduct such an analysis.  The General held that 
a "payee" for purposes of 38 U.S.C. § 3012(b)(6) (1964) 
(currently 38 U.S.C. § 5112(b)(6)) is a person who is in 
continuous receipt of VA compensation, dependency and 
indemnity compensation, or pension, and that section 
3012(b)(6) of title 38, United States Code (1964) (currently 
38 U.S.C. § 5112(b)(6)), does not apply where there is no 
reduction in the amount of compensation being paid to a 
claimant.  Therefore, the General Counsel concluded that, if 
a veteran's evaluation is reduced by VA while the veteran is 
receiving military retired or retirement pay during the 
period in which a service department is processing a waiver 
of such pay, section 3012(b)(6) is not applicable because, at 
the time of the reduction, the reduction decision does not 
result in the veteran getting any less retired or retirement 
pay than the veteran had been receiving before the decision 
was made.

The veteran has advanced numerous arguments in his May 2001 
Informal Brief and his April 2002 Brief before the Court 
challenging the analysis of the General Counsel in VAOPGCPREC 
7-2001.  Although he requests, based upon those arguments, 
that the Board ignore this General Counsel precedent opinion, 
the Board is bound by this opinion.  38 U.S.C.A. § 7104(c).  
Thus, although the Board will address the veteran's arguments 
below that the Board's actions in obtaining the General 
Counsel opinion were inappropriate, the Board will not 
address all of the numerous arguments made about the content 
of the opinion and why it was, in the opinion of the 
veteran's representative, incorrect because the Board is 
bound by the General Counsel's holding that section 
3012(b)(6) is not applicable in this case because, at the 
time of the reduction, the reduction decision did not result 
in the veteran getting any less retired or retirement pay 
than the veteran had been receiving before the decision was 
made.  As the Court noted when it denied the veteran's 
petition for a writ of mandamus to prohibit the Board from 
obtaining the General Counsel opinion, "If the opinion 
obtained from General Counsel results in a denial of the 
petitioner's claim by the BVA, the petitioner is free to file 
an appeal with this Court, where opinions of the VA General 
Counsel are not binding."  Thus, the veteran's arguments 
that the content of the opinion is incorrect or that its 
holding should not be followed are more appropriately 
addressed to the Court than to the Board.  Accordingly, based 
on the statutory analysis provided by the General Counsel in 
its opinion, the Board concludes that the May 1968 RO did not 
err, clearly and unmistakably or otherwise, in not applying 
the provisions of 3012(b)(6) in reducing the award of special 
monthly compensation from the (l) rate to the (k) rate.  
VAOPGCPREC 7-01.  
Finally, the veteran argued in his April 2002 Brief before 
the Court that the Board should not consider the General 
Counsel opinion in deciding the CUE issue because CUE must be 
based on the record and law that existed at the time of the 
prior adjudication.  Russell, 3 Vet. App. at 310.  April 2002 
Brief at 7.  In this regard, he stated, "VA should not be 
permitted to create 'new' law or standards to apply when 
considering a CUE case, since the law or standards did not 
exist at the time of the earlier decision.  Id.

In reply to this, the Board notes that the General Counsel 
opinion did not create "new" law but rather stated the 
Department's interpretation of an old law, i.e., the law as 
it existed at the time of the May 1968 rating decision.  As 
such, the opinion was akin to an interpretive rule which 
merely "represents the agency's reading of statutes and 
rules rather than an attempt to make new law or modify 
existing law."  National Organization Of Veterans' 
Advocates, Inc., v. Secretary Of Veterans Affairs, 260 F.3d 
1365, 1375 (Fed. Cir. 2003) (quoting Splane v. West, 216 F.3d 
1058, 1063 (Fed. Cir. 2000).  The Board requested the opinion 
of the General Counsel so that the General Counsel's Office 
could conduct the research on the legal question confronting 
the Board so that the Board could provide more complete and 
detailed reasons or bases for its decision on the legal 
question as it was required to do by the Court's remand 
order.  Accordingly, the Board concludes that it may consider 
the General Counsel's opinion in this case.

The May 1968 Rating Decision Is Not Final Pursuant To Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999).

The veteran argued that his ability to make an informed 
decision regarding an appeal was effectively extinguished by 
VA's failure to obtain any additional VA hospital records, an 
error which was compounded by VA's error in not completely 
informing him of the basis of the action taken in May 1968.  
Citing to Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the 
representative avers that, as a result of these grave 
procedural errors, the May 1968 rating decision did not 
achieve finality by reason of the denial of due process.  The 
veteran further contended that the May 1968, rating decision 
should not be considered as final as the record was 
incomplete, and the RO failed to secure a new examination to 
clarify the record.

However, in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), 
the Federal Circuit overruled its holding in Hayre, deciding 
that the finality of a VA decision could not be vitiated by a 
"grave procedural error" on the part of VA.  In Cook, the 
asserted "grave procedural error" was an RO's failure to 
provide the veteran with a proper medical examination.  Cook, 
318 F.3d at 1341.  In this case the May 15, 1968, notice to 
the veteran specifically stated that the bases for the 
determination that he no longer met the requirements for loss 
of use of both lower extremities were the findings made on 
the special examination and the final report of his December 
6, 1967, to April 4, 1968, hospitalization.  Moreover, these 
findings were delineated in the July 1968 statement of the 
case.  Based on the holding of the Federal Circuit in Cook, 
the Board concludes that the RO's not having requested 
additional hospital records or an examination in 1968 cannot, 
as a matter of law, serve to vitiate the finality of the May 
1968 rating decision.  Id.; see also Simmons v. Principi, 17 
Vet. App. 104, 109 (2003).

The Veteran's Appeal Of The Rating Decision Was Not Withdrawn 
In 1968 And Remains Pending.

As noted above, the veteran was provided notice of the May 9, 
1968, rating decision and his appellate rights in a letter 
dated May 15, 1968.  The veteran filed a notice of 
disagreement to the May 9, 1968, rating decision and was 
provided a statement of the case in July 1968.  After filing 
a substantive appeal the preceding month, the veteran 
requested in writing in October 1968 that his appeal be 
withdrawn and the RO, later the same month, advised him that 
his appeal had been withdrawn.

The veteran contends that the RO withdrew his appeal without 
determining whether it was to his detriment to do so, a 
requirement under 38 C.F.R. § 19.121 (1968) and that, as a 
result, the May 9, 1968, decision never became final.  It is 
further argued that only the Board can rule on the withdrawal 
of appeals as the rules with respect to withdrawal appear in 
Chapter 19 of 38 C.F.R. and that, absent finality, the (l) 
rate under 38 U.S.C. § 314 should be restored on the basis of 
a direct appeal of the reduction, not clear and unmistakable 
error.

This argument presumes, with no factual basis, that the RO 
ignored the requirement under 38 C.F.R. § 19.121 as to 
whether it was to the veteran's detriment to accept the 
withdrawal of his appeal when the RO advised him that his 
request had been accepted.  There is nothing suggesting that 
the RO violated any statute or regulation and, absent clear 
evidence to the contrary, there is a presumption of 
regularity with respect to the actions taken by the RO.  See 
Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Moreover, 
the Board can find no merit in the contention that only the 
Board can rule on the withdrawal of appeals; the Board 
regulations contained in Chapters 19 and 20 of 38 C.F.R. 
contain numerous provisions relating to RO procedures.  Thus, 
the Board is not persuaded by the veteran's argument that the 
RO erred at all in accepting the veteran's written withdrawal 
of his appeal, and even if such acceptance was error, under 
the holding in Cook, 318 F.3d 1334 (Fed. Cir. 2002), the 
finality of a VA decision cannot be vitiated by a "grave 
procedural error" on the part of VA, and therefore it cannot 
be vitiated by an error less than "grave" on the part of VA 
either.  For these reasons, the Board concludes that an 
appeal of the May 1968 rating decision is not still pending; 
the veteran withdrew his appeal, and the May 1968 rating 
decision is final.

Other Arguments.

In the May 2001 Informal Brief, the veteran cites to 38 
U.S.C. § 110 and Salgado v. Brown, 4 Vet. App. 316 (1993), in 
arguing that the General Counsel's opinion in this case was 
flawed because the General Counsel did not consider the 
similarity of section 110 and section 3012(b)(6).  In 
Salgado, the Count found that the protection of disability 
ratings afforded by 38 U.S.C. § 110 applied to ratings for 
compensation, whether or not the veteran elected to receive a 
monetary award.  Section 110 provides for the protection of 
disability ratings independent of whether VA compensation is 
being paid.  In contrast, section 3012(b)(6) provides for the 
protection of the amount of VA compensation being paid to a 
veteran by setting out the procedure to be followed where, 
due to a change in physical condition, there is a reduction 
in the disability rating and this results in an actual 
decrease in the monthly VA compensation to the payee.

The Court's decision in Salgado does not support the 
conclusion that a veteran who is not receiving VA 
compensation is somehow entitled to sixty days notice before 
a rating is reduced.  It should be noted that 38 C.F.R. 
§ 105(e) is not even for application where a veteran who is 
receiving VA compensation has a rating disability reduced but 
this does not reduce the amount of his combined monthly VA 
compensation.  See VAOPGCPREC 71-91 (O.G.C. Prec.71-91).

The veteran also argued in the May 2001 Informal Brief that 
his constitutional right to due process had been violated as 
the regulations allowed for the reduction to be effectuated 
before the veteran was given notice.  He states that, under 
the 5th amendment to the Constitution, the veteran should 
have been "allowed an opportunity to be heard in response to 
a VARO decision, that is, an opportunity to provide rebuttal 
argument must be given."  May 2001 Informal Brief at 
7(emphasis in original).  He also states that this 
opportunity had to be given "at a meaningful time."  Id. 
(emphasis in original).  He also indicated that the fact that 
he was afforded the opportunity to appeal the rating decision 
was not a sufficient opportunity for him to be heard in 
response to the decision because the July 1968 statement of 
the case was defective because it characterized the issue as 
"entitlement to" rather than "reduction of" a rating.

The suggestion that the veteran was not afforded the right to 
respond to the decision at a meaningful time is another way 
of arguing that VA was required to notify him of its 
intention to reduce his special monthly compensation rating 
before it actual did so.  Even couched in constitutional 
terms, the argument assumes a "taking" of benefits or 
property without prior notice.  However, as is inherent in 
the holding of the General Counsel's opinion, there was no 
actual taking in this case because the reduction in the rate 
of compensation was done before the veteran was in receipt of 
compensation.  With regard to his allegations that the his 
right to appeal was not an sufficient opportunity for 
response because of the way the statement of the case phrased 
the issue on appeal, the Board finds that this argument is 
essentially the same argument, now dressed in Constitutional 
garb, which was asserted pursuant to the now overruled 
decision in Hayre, noted above.  The veteran seeks to vitiate 
the finality of the of the May 1968 by alleging "grave 
procedural error" on the part of VA.  For the same reasons 
noted above with regard to the errors alleged pursuant to 
Hayre, the Board rejects this argument as a means to reverse 
or revise the May 1968 rating decision because, under the 
holding in Cook, 318 F.3d 1334 (Fed. Cir. 2002), the finality 
of a VA decision cannot be vitiated by a "grave procedural 
error" on the part of VA.

The veteran contended in the April 2002 Brief before the 
Court that, because a special monthly compensation rating 
"presumes permanence", a reduction of it is more akin to 
severing service connection than to reducing a rating, and 
therefore the greater procedural protections providing for 
severing service connection should have applied in this case.  
He cited to VAOPGCPREC 60-90 (July 18, 1990) for the 
proposition that VA recognizes the requirement of permanence 
in assigning an special monthly compensation rating.  
Assuming, without deciding, that the assignment of a special 
monthly compensation rating "presumes permanence", there is 
no evidence that such a presumption is irrebuttable when 
medical evidence shows actual improvement in the disability.  
The General Counsel noted that, in the case involved in the 
opinion, medical evidence showed "that the prognosis for 
reversal is virtually nil from a medical standpoint" and 
held that such evidence met "the requirements of permanence 
applicable to entitlement to the benefits in question.  
Instead, in this case, the medical evidence received by the 
RO in 1968 after it had assigned rate (l) in March 1968 for 
loss of use of both feet, showed improvement, as discussed 
above, with regard to the left foot which prompted the RO to 
assign the (k) rate for loss of use of one foot.  Moreover, 
the Board finds unpersuasive the veteran's arguments that 
reduction of the special monthly compensation rating is more 
akin to the severance of service connection than to a 
reduction of a disability rating.

Finally, the Board notes that the veteran's representative 
has argued that the Board's actions in obtaining the General 
Counsel opinion in this case were inappropriate and that 
veteran "appears to be a victim of a tainted process".  May 
2001 Informal Brief at 2.  Concerning this, the 
representative stated,

In this case VA General Counsel agreed to 
remand the appeal to BVA to explain the 
decision.  BVA then referred the case 
back to VA General Counsel for a legal 
opinion, which is now to be used as a 
binding precedent in the same case.  How 
can the veteran have confidence in a 
process that permits the adversary of the 
veteran in the Court to issue the binding 
precedent used in the adjudication of his 
appeal?  How can the General Counsel 
claim to be impartial while serving both 
as the adversary of the veteran and the 
source of precedent authority rejecting 
the same case?  Was an unfavorable 
opinion not predictable in this 
circumstance?

The Board notes that, although it is true that certain 
attorneys who work in the General Counsel's Office represent 
the Secretary or the Department in an adversarial litigation 
proceeding once a veteran's appeal of a Board decision is 
before the Court and General Counsel is arguing for the 
Secretary's position, this is not the only role of the 
General Counsel's Office, which performs many functions -- 
nonadversarial functions -- as the Department's chief legal 
officer.  In this regard, another role of attorneys who work 
in the Office of the General Counsel is to research the law 
and compose General Counsel opinions on behalf of the 
Secretary in response to inquiries from many branches of the 
VA about the meaning, interpretation, and application of 
various provisions of the law so that the law may be applied 
properly and consistently to many different factual 
situations.

In this regard, the representative's argument ignores that 
the Office of the General Counsel - like VA itself - is a 
large organization, not one or a few individuals.  


Concerning this, the Board notes,

Intimately related to the decisional 
process and to questions of fairness is 
the fact that many . . . administrative 
agencies combine a wide range of 
functions. . . .  If it is improper for 
an examiner or judge to decide his own 
cause because of the potential for 
prejudice and appearance of bias, why, it 
is asked, should an agency be allowed to 
impose sanctions or deny substantial 
benefits where precisely the same 
situation occurs?

. . . 

Maxims for judging the propriety of 
individual actions often make no sense 
when applied to a government or to one of 
its agencies.  No one questions that the 
state in a criminal case investigates and 
prosecutes through the police and 
district attorney, provides defense 
counsel through the defender's office, 
supplies the law decider through the 
judge, and ascertains guilt or innocence 
through a paid jury.  Similarly, even 
though a complaint may be issued in the 
name of an agency, organizational 
division of adjudicative from other 
administrative activities will satisfy 
basic procedural norms.

Ernest Gellhorn, Administrative Law and Process 233-34 
(1972).

In the case of VA, the Board notes that there is 
organizational division not only between the Office of the 
General Counsel and the adjudicative function of the Board 
but also within the Office of the General Counsel itself so 
that the attorney who represents the Secretary in the 
adversarial proceedings before the Court is in a separate 
group from the attorneys who are assigned the tasks of 
writing General Counsel opinions.  Moreover, that the General 
Counsel's Office issues its opinions based on an analysis of 
the law and the legal issues involved in a case and not from 
an adversarial position is perhaps best illustrated by the 
opinions themselves which have in the past noted not only 
error on the part of the Board but also error on the part of 
the Department's attorneys from its own office who have 
advanced certain interpretations of regulations in briefs and 
motions before the Court.  See VAOGCPREC 71-91 at 7 (Nov. 7, 
1991) (stating, "It appears that BVA erred in the decision 
that you cite in your request."); VAOGCPREC 6-92 at 10 
(March 6, 1992) (stating, "[W]e note that in [Swan v. 
Derwinski, No 89-75 (April 12, 1991) (order remanding case to 
Board)], Department attorneys . . . took the position that 
benefits could not be reduced if BVA finds that improvement 
was attained while the veteran was not working or actively 
seeking employment.  However, the regulation does not go as 
far as that. . . .  It is not clear whether the Department 
used the standard set out in its motion for remand as the 
basis for concluding that section 3.343(a) was not considered 
by the regional office.  If so, the Department misapplied the 
rule and its conclusion was incorrect.").  Thus, in response 
to the representative's inquiry, "How can the veteran have 
confidence in a process that permits the adversary of the 
veteran in the Court to issue the binding precedent used in 
the adjudication of his appeal?", the Board offers these 
general organizational principles about government agencies 
and these specific examples of the VA General Counsel's 
impartiality in its opinions so that the veteran in this case 
may have confidence that, despite his representative's 
arguments to the contrary, nothing inappropriate or improper 
occurred when the Board requested the opinion of the General 
Counsel on the question of law involved in his case.

In addition to his general concerns about the differing 
functions of VA, the veteran's representative raised 
particular concerns about two notes made by Board staff 
regarding its request for a General Counsel opinion.  In the 
May 2001 Informal Brief, he noted,

On a "Routing and Transmittal Slip" 
dated September 25, 1998, a BVA member 
stated,

We've suggested a GC opinion in this 
case - not a common fact pattern to 
be sure, but GC did not elect to 
defend and I suspect they want 
something more authoritative than we 
can provide through our resources -

On another dated October 14, 1998,

This is probably a "one of a kind" 
GC opinion request; however it 
certainly would help in resolving 
this case.  I think the opinion is 
good to go as is, but we'll modify 
as you see fit.

This statement by BVA clearly 
demonstrates two things.  First, the 
decision by BVA to seek an opinion from 
General Counsel was prompted by General 
Counsel's decision not to defend the case 
before the Court and by BVA's conclusion 
[that] General Counsel wanted "something 
more authoritative."

Second, BVA's lack of "something more 
authoritative than we can provide through 
our resources" demonstrates there was 
not authority extant that would permit 
the reduction of [the veteran's] 
compensation in a manner contrary to the 
notice requirements of § 3012.  When the 
case was remanded for "reasons and 
bases" to explain why § 3012 did not 
apply, BVA could identify no authority to 
justify the prior denial.  It was 
therefore necessary to create something 
"authoritative" since the Board was 
no[t] empowered to do so.

May 2001 Informal Brief at 3-4.  In addition, in his April 
2002 Brief before the Court, the veteran's representative 
interpreted the October 1998 note as a Board official 
offering to modify the General Counsel opinion after it was 
issued.  April 2002 Brief at 3.

The September 1998 note is from a Deputy Vice Chairman of the 
Board to the Board's Senior Deputy Vice Chairman informing 
him that the undersigned Veterans Law Judge recommended 
getting a General Counsel opinion in this case in response to 
the Joint Motion for Remand of the parties requiring the 
Board to provide better reasons or bases, i.e., more complete 
support or "authority" for its decision.  The second note 
is the recommendation of the Senior Deputy Vice Chairman to 
the Vice Chairman that the opinion request be approved.  The 
Board sought the opinion of the General Counsel on the 
question of law involved in the case because, as noted in the 
first note, the Board did not have the "resources", namely, 
attorney staff with sufficient time, to conduct the kind of 
research of the statutes and regulations required to resolve 
or answer the question of law involved in the case and to 
write conclusions with a complete explanation based on the 
law.  Typically, the staff of the General Counsel, not the 
Board, conducts such research on more complicated questions 
of law which arise in cases before the Board.  There is 
nothing in the opinion request to suggests that the Board was 
looking for a particular answer or for support for a decision 
unfavorable to the veteran.  Had the General Counsel's 
opinion been favorable to the veteran on the matter of law 
involved in the case, the Board would have been equally bound 
by that opinion as by one that concluded otherwise.

Finally, with regard to the representative's interpretation 
of the October 1998 note as a Board official offering to 
"modify" the General Counsel opinion after it was issued, 
the Board notes that the Senior Deputy Vice Chairman left a 
word out in writing the note.  It is obvious from the context 
of the entire note, which refers to the "GC opinion 
request" in the first sentence, that he was offering to 
modify the opinion "request", should the Vice Chairman make 
recommendations for such modification, but he left out the 
word "request" in the second sentence.  The Board does not 
"modify" General Counsel opinions.  Moreover, the opinion 
in this case was not issued until February 2001, more than a 
year after the note was written, further evidence that the 
Senior Deputy Vice Chairman could not have been referring to 
the opinion itself.

For the reasons articulated above, the Board concludes that 
the May 9, 1968, rating decision of the originating agency 
was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5107, 5112(b)(6), 7105 (West 2002); 38 C.F.R. § 3.105(e) 
(2002).  Accordingly, the appeal must be denied.


ORDER

There was no clear and unmistakable error in a rating 
decision of May 9, 1968, which reduced the veteran's grant of 
special monthly compensation from entitlement to a rate based 
on loss of use of both feet to entitlement to a rate based on 
loss of use of one foot.  The appeal is denied.


	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

